DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Tomono et al. (JP H10319240) as IDS.

    PNG
    media_image1.png
    511
    900
    media_image1.png
    Greyscale

Regard to claim 1, Tomono Takao et al. disclose a wearable display device comprising at least: 
a transparent screen [an Asymmetrical reflection type hologram film 4]; and 
a projection device [a pair of left and right liquid crystal displays (LCD) 5] which projects an image on the transparent screen 4, 
eyeglass lens 3] for viewing the image reflected from the transparent screen 4 is disposed on a viewing side to cover at least a part of the transparent screen 4.  
Regard to claim 2, Tomono Takao et al. disclose the wearable display device, wherein 
a bisector of an angle Ɵ/2 between an incoming ray 5b from at least one direction onto the transparent screen and a specularly reflected ray 5c of the incoming ray is inclined by 50 or more with respect to a normal direction to a surface of the transparent screen [with angle θ of 58° to 88°].
Regard to claims 5 and 10, Tomono Takao et al. disclose the wearable display device further comprising: a light guide plate [eyeglass lens 3 considers as a light guide plate with an intermediate image on a projection end surface and then made incident on hologram films 4 from an end surface 3b of spectacle lenses 3] which guides the image projected by the projection device 5 to the transparent screen 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono Takao et al. (JP H10319240) as IDS provided applied to claims 1, 5, 10 in view of Aiki et al. (US 20100027289).


    PNG
    media_image2.png
    471
    522
    media_image2.png
    Greyscale

Aiki et al. teach the wearable display device, wherein the transparent screen [a second reflective volume holographic grating 17 and a first reflective volume holographic grating 16 directly reach the collimating optical system 11] is disposed on one surface of the light guide plate 12, and the lens [the collimating optical system 11] is disposed on the other surface.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a wearable display device as Tomono Takao et al. disclosed, wherein the transparent screen is disposed on one surface of the light guide plate, and the lens is disposed on the other surface for capable of efficiently producing asymmetric illumination light and improving illumination efficiency without reduction of peripheral brightness [0017] as Aiki et al. taught
Claims 3-4, 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono Takao et al. (JP H10319240) as IDS provided applied to claims 1, 5, 10 in view of Aiki et al. (US 20100027289) and in further view of Yoshida (US 20180164480).
Regard to claims 13 and 15, Tomono Takao et al. and Aiki disclose the wearable display device further comprising: a light guide plate which guides the image projected by the projection device to the transparent screen.  
Regard to claims 14 and 16, Aiki disclose the wearable display device, wherein the transparent screen is disposed on one surface of the light guide plate, and the lens is disposed on the other surface.  

Tomono Takao et al. and Aiki disclose fail to disclose the features of claims 3-4, 7-9, 12.

    PNG
    media_image3.png
    417
    1350
    media_image3.png
    Greyscale

Yoshida teaches the screen usable as a display of a wearable device [0184], wherein the screen contains a cholesteric liquid crystal (reflective structure). For example, a cholesteric liquid crystal with right-handed helical structure reflects light having right circular polarization and transmits light having left circular polarization [0002].  Therefore

Regard to claims 3 and 8, Yoshida teaches the wearable display device, wherein the transparent screen has a cholesteric liquid crystal layer exhibiting selective reflectivity [a liquid crystal layer 3 contains a cholesteric liquid crystal, the cholesteric liquid crystal has the property of reflecting light that is of a band of wavelengths corresponding to a pitch of the helix and refractive indices of the cholesteric liquid crystal and that has circular polarization in the same twist direction as the twist direction of the helix [0066]].  

Regard to claims 4 and 9, Yoshida teaches the wearable display device, wherein the cholesteric liquid crystal layer 3 further exhibits diffuse reflectivity [the reflective surfaces 17 include curved surfaces. It is therefore possible to diffusely reflect the light L3 such that the wavefront F3 thereof conforms to the curved surfaces [0124]].  

Claim 7 and 12, Yoshida teaches the wearable display device, wherein
the cholesteric liquid crystal layer 3 is formed by using a liquid crystal compound, 
on at least one main plane of a pair of main planes [a substrate 5U and a substrate 5L] of the cholesteric liquid crystal layer, 
an orientation of a molecular axis of the liquid crystal compound changes consecutively while rotating over at least one direction in a plane, and 
the molecular axis of the liquid crystal compound is inclined with respect to the main plane of the cholesteric liquid crystal layer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a wearable display device as Tomono Takao et al. disclosed with the features of claims 3-4, 7-9 for producing a reflective structure that each have an extended application range [0005] as Yoshida taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kogure (US 20190018246) discloses a light guide plate used for an image display device such as a head-mounted display;  the HMD 1 is structured to be symmetrical with respect to a vertical axis based on a centerline X that connects a center of an image display element 24 and a center of the light guide plate 10. In addition, a light beam, which is inputted to the light guide plate 10 from the image display element 24 and has a wavelength, is split into two light beams, and the two light beams are guided to the user's right and left eyes, respectively, as described below. 
Yoshida et al. (US 20180239150) disclose the image display device 100, 200, or 300 being fixedly mounted or detachably mounted, to the frame 10. Here, the optical system 112 is disposed between the image forming device 111 and the optical device 120, 220, 320, or 330. The light flux converted into the parallel light by the optical system 112 is incident on the optical device 120, 220, 320, or 330, is guided and is emitted. In addition, the optical device 120, 220, 320, or 330 is of a semi-transmitting type (see-through type). Specifically, at least those portions of the optical device which face both eyes of the viewer 20 (more specifically, a laminated structure 124 and second deflection means 140 or 240 which will be described later) are semi-transmitting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871